Citation Nr: 1706641	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left ankle distal fibula fracture with strained ligaments (formerly classified as left ankle injury with residuals of a distal fibula fracture, talar dome deficiency, and strained ligaments with hyperinversion and osteophytes of the left distal tibia).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 1990 to January 1998, November 2001 to December 2002, July 2004 to April 2005 and December 2008 to April 2009. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran perfected a timely appeal.  See September 2006 Notice of Disagreement, February 2007 Statement of the Case, and May 2007 Substantive Appeal (VA Form 9). 

In November 2010, the Board remanded the case for additional development.  In January 2013, the Board dismissed the issue of entitlement to service connection for a disorder manifested by strained ligaments in the left ankle (also claimed as torn ligaments of the left ankle) and denied the issue of entitlement to a rating in excess of 10 percent for a left ankle injury with residuals of a distal fibula fracture, talar dome deficiency, and strained ligaments with hyperinversion.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued an order that granted a Joint Motion for Remand (JMR), which partially vacated the Board's January 2013 decision involving entitlement to a rating in excess of 10 percent for a left ankle injury, and remanded the matter to the Board for action in compliance with the motion.

In February 2014, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The Board notes that in Rice v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service connected ankle disability.  See October 2015 VA treatment note indicating the Veteran is employed.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDING OF FACT

The Veteran's left ankle distal fibula fracture with strained ligaments is manifested by marked limitation of motion.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for service-connected left ankle distal fibula fracture with strained ligaments are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  

Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical examinations pertinent to the issue on appeal.  The available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

Subsequent to the last VA examination for his ankle in August 2015, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weightbearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  First, as a result of this decision, the Board is granting the maximum applicable schedular evaluation available for the Veteran's left ankle, for the entire appeal period.  Any extraschedular consideration would involve different criteria from a schedular rating appeal and from that considered in the Correia case.  Second, pain on passive motion would not provide for a higher evaluation, as the limitation of motion and additional functional loss does not approximate ankylosis or amputation; accordingly, a higher evaluation than that assigned in this decision could not be supported by further examination, as active limitation of motion would be worse than passive.  Finally, the Veteran has not alleged that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 10 Percent for Left Ankle Distal Fibula Fracture with Strained Ligaments

The Veteran seeks an initial rating higher than 10 percent for his left ankle distal fibula fracture with strained ligaments.

Service connection for osteophytes of the left distal fibular was established by an August 2006 rating decision, at which time a noncompensable rating was assigned, effective April 19, 2005.  In a January 2012 rating decision, the RO reclassified the service-connected left ankle disability as a left ankle injury with residuals of a distal fibula fracture, talar dome deficiency and strained ligaments with hyperinversion, and rated the residuals of the left ankle injury as a single condition at 10 percent disabling, effective from April 19, 2005.  The 10 percent rating for this disability, as reclassified, was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271-5003, which contemplates limitation of motion of the affected joint based on degenerative arthritic changes.  The disability was then reclassified again as left ankle distal fibula fracture with strained ligaments.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is currently rated as 10 percent disabled under Diagnostic Codes 5003-5271, based on degenerative arthritis and loss of range of motion of the left ankle joint.  Diagnostic Code 5003 provides that degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 when the limitation of motion in the ankle is marked.  Id.  

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Medical records were reviewed.  The Veteran sought treatment in June 2005 for his left ankle.  He noted that any prolonged walking or strenuous activity caused pain.  Examination revealed increased laxity of the lateral ligaments without significant discomfort.  He had tenderness to deep palpation over the lateral talus.  The Veteran was diagnosed with left talar dome chondral lesion and left ankle laxity.

A magnetic resonance image (MRI) from June 2005 revealed an osteochondral abnormality at the lateral talar dome and probable strain of the anterior and posterior talofibula ligaments, along with a probable old fracture deformity with cortical thickening of the distal left fibular diaphysis noted.

Private records indicate that in September 2005 the Veteran's left ankle was examined.  There was no swelling, erythema, deformity, or tenderness to palpation.  Range of motion was normal and the ankle was not dislocated, subluxed, and there was no laxity. The Veteran was diagnosed with an ankle sprain and joint pain localized to the ankle.

The Veteran sought treatment again in October 2005.  Examination revealed left ankle soft tissue and joint swelling, along with joint stiffness and pain.  Pain was elicited by motion and motion was abnormal.  

The Veteran was afforded a VA examination in April 2006.  He reported anterior tenderness when wearing high top boots and pain with walking but no limitation on his ability to walk.  Examination revealed the joint appeared normal without redness, swelling, or deformity, and was stable in all planes.  The Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion, without any pain or crepitus.  The examiner noted there were no flare-ups or incapacitating episodes and no pain on range of motion.  X-rays demonstrated osteoarthritic spurring, without any fractures. 

A letter from the Veteran's private physician, Dr. M., in September 2006, indicates that the Veteran injured his left ankle in 2004 and continues to have pain and effusion.

The Veteran was afforded a VA examination in January 2011.  He reported pain in cold weather, along with swelling and clicking.  The Veteran stated he wore a brace, but did not use a cane or crutch.  He asserted he was unable to run, walk more than an hour, or stand more than two hours.  Examination revealed the Veteran walked with a limp.  There was slight puffiness in the anterior and lateral aspect of the ankle with tenderness in the posterolateral and anterolateral aspect of the ankle.  Motor strength, deep tendon reflex, and sensation were normal.  Dorsiflexion was to 20 degrees and plantar flexion was to 30 degrees.  The examiner noted that during both ranges of motion the Veteran had pain, eversion with pain, and accentuated inversion.  There was no diminution with repetitive testing.  X-rays demonstrated a remote fracture deformity of the distal fibula and minimal osteoarthritic changes of the distal tibia.  The examiner stated that the Veteran had a left ankle injury resulting in distal fibula fracture, a talar dome deficiency, and strained ligaments resulting in hyperinversion. 

The Veteran was afforded a VA examination in March 2014.  He reported he was unable to run due to his ankle and must rest it because of the pain and swelling.  Plantar flexion was 15 degrees, with pain beginning at 15 degrees and plantar dorsiflexion was to 5 degrees, with pain starting at 5 degrees.  The examiner noted the Veteran had excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing of the left ankle.  The Veteran also had localized tenderness or pain on palpation of the joints/soft tissue.  There was no ankylosis and muscle strength was 5/5.  It was noted that the Veteran regularly used an ankle brace.  

An addendum was obtained in December 2014, at which time the VA examiner opined that the Veteran's left ankle was moderately impaired.  The examiner stated that treatment records were reviewed, but he was unable to find any recent treatment, including imaging, prosthetic requests, physical/occupational therapy, or ortho evaluation for chronic pain of the left ankle; therefore, it appeared the Veteran's left ankle had moderate impairment.

The Veteran's private physician submitted a letter in January 2015.  The physician stated that the Veteran has marked limitation of dorsiflexion and plantar flexion of his left ankle, following an ankle fracture while serving on active duty.  The physician noted that the "Veteran can dorsiflex to 15 degrees above parallel to the ground (45 degrees is normal)," and can only "plantar flex the left ankle to 5 degrees below parallel to the ground (0 degrees is normal)."  The physician opined that this represents a marked disability in his left ankle.  The Board notes that it appears the physician incorrectly stated the normal degree of motion for dorsiflexion and plantar flexion.

The Veteran was afforded a VA examination in August 2015.  The Veteran reported that he cannot walk more than 200 yards at a time, he is unable to run, and his ankle becomes stiff during driving.  The Veteran had a dorsiflexion of 15 degrees and a plantar flexion of 15 degrees.  There was evidence of pain on weight bearing, pain on palpation, and the examiner stated that pain caused functional loss.  Muscle strength was 4/5 for plantar flexion and dorsiflexion.  There was no ankylosis, and no instability.  

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain, swelling, and weakness in the ankle joint.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record indicates the Veteran is entitled to an initial rating of 20 percent.  Taking the Veteran's most severe range of motion measurements of record, the Veteran suffers from a marked limitation of motion, with a plantar flexion of 5 degrees (normally 45 degrees) and a dorsiflexion of 15 degrees (normally 20 degrees).  The Veteran is also limited in mobility, with an inability to run, inability to walk more than 200 yards, and difficulty driving.  The Veteran suffers from chronic pain, stiffness, periodic swelling, and must use a brace to help relieve pain and stabilize his ankle.

The Board notes that the December 2014 VA examiner opined that the Veteran's ankle was moderately impaired; however, this was based on the examiner's inability to find any recent treatment records, at the time, pertaining to chronic impairment of the left ankle.  Importantly, the VA treatment records contain numerous instances of chronic left ankle complaints and treatment.  In September 2013, a VA treatment record indicates the Veteran continued to have left ankle pain with walking and standing.  In October 2014, the Veteran was noted to have chronic ankle pain.  In December 2015, the Veteran's VA physician indicated in a letter that the Veteran is unable to run due to his left ankle.  The physician stated that since the in-service injury, the Veteran has pain and swelling episodically, and specifically when he has caused additional wear and tear due to running.  The physician indicated that this was a chronic condition, and not expected to have significant improvement over time.  As recently as January 2016, it was noted that the Veteran was unable to run due to chronic, left ankle pain.  

A rating higher than 20 percent is not shown by the evidence of record, as there is no evidence that the Veteran's ankle is ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Additionally, a review of the Veteran's medical records reveals that the Veteran's symptoms consist mainly of painful limited range of motion, as well as swelling and weakness of the ankle joint.  Medical evidence does not show that the manifestations of the Veteran's strained ligaments are separate and distinct from these.  Additionally, although the Veteran's representative has argued that Diagnostic Code 5262 is applicable, the Board does not find any evidence to support a rating under that Diagnostic Code.  Diagnostic Code 5262 provides for a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability.  The Board notes that the Veteran suffered from a fracture of the fibula; however, there is no evidence of malunion of the tibula and fibula.  As such, there is no basis for a rating based on Diagnostic Code 5262 and the present rating of 20 percent under Diagnostic Code 5271 appropriately compensates the Veteran for his left ankle symptoms.

The Board has considered whether any additional Diagnostic Codes are applicable; however, the ratings for the ankle are the most appropriate.  Diagnostic Codes 5270 and 5272-5274 provide criteria for ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus and astragalectomy.  However, the record does not reflect the Veteran has been diagnosed with any of these disorders.  Consequently, these Codes are not for application in the instant case.

Other medical evidence of record includes complaints and treatment of ankle pain at VA outpatient centers and private treatment centers.  This evidence supports the current diagnosis, but does not provide a basis to warrant a rating higher than 20 percent under any criteria. 

In summary, the Board finds that the Veteran is entitled to an initial rating of 20 percent, but no higher, for his left ankle distal fibula fracture with strained ligaments.

Extraschedular Consideration

The Board finds that the Veteran's left ankle disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made. 38 C.F.R. § 3.321 (b)(1).  

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his left ankle disability is adequately contemplated by the applicable diagnostic criteria.  The diagnostic criteria adequately assess the severity and symptomatology of the Veteran's left ankle disability, as the criteria assess pain and functional capacity with regard to occupation and activities of daily living.  The Veteran has asserted that his left ankle disability causes pain, swelling and weakness as well as prevents him from engaging in daily activities.  The Board is sympathetic to these competent and credible statements but observes that these difficulties are already contemplated by rating schedule, and the Veteran is still able to generally function with respect to most task of daily living as indicated on his VA examinations.  

In view of the adequacy of the disability rating assigned herein under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

Additionally, as the evidence of record does not raise the issue, the Board will not address the issue of extraschedular consideration based on the collective effect of multiple service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); but see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (noting that a Veteran may be entitled to extra-schedular consideration based on the combined effect of multiple disabilities).


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for left ankle distal fibula fracture with strained ligaments is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


